Citation Nr: 1243605	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  07-23 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  For the period from May 18, 2006 to February 3, 2010, entitlement to an initial disability evaluation in excess of 10 percent for lumbosacral degenerative disc disease (DDD).

2.  For the period beginning on February 4, 2010, entitlement to a disability evaluation in excess of 20 percent for lumbosacral DDD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 2004 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for lumbosacral DDD with an initial noncompensable rating.  The case has since been transferred to the VA RO in Detroit, Michigan.

A May 2007 rating decision granted a higher initial disability rating of 10 percent for the Veteran's lumbosacral DDD, effective May 18, 2006.  A February 2011 rating decision granted a disability rating of 20 percent effective February 4, 2010.  As these higher ratings do not constitute a grant of the full benefit sought on appeal, the Veteran's claims remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

This case has previously been before the Board, most recently in May 2011, when the Board remanded the Veteran's claim in order to provide him with an additional examination and to attempt to obtain additional medical records.  The Veteran received an additional VA examination in June 2011, and additional medical records were obtained.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, an additional remand of the Veteran's claim is warranted.  Although the Board regrets the additional delay associated with an additional remand, further development of the record is required before the Board may render a decision in the instant case.  

As noted above, in May 2011, the Board remanded the Veteran's claims in order to obtain additional VA treatment records and to provide the Veteran with an additional VA examination.  The Veteran received a VA examination in June 2011, and additional VA treatment records were obtained, which include an October 2008 VA treatment record that indicates that the Veteran received Social Security Administration (SSA) disability benefits as of October 2008.  While the evidence does not state the relevant disabilities, the Board notes that when VA receives notice that the Veteran receives SSA disability benefits, VA must acquire a copy of the decision granting such benefits and the supporting medical documents when there is a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, these records could conceivably be relevant to the matter on appeal.  Therefore, attempts should be made to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2012).

Furthermore, the Board finds that an additional opinion is needed regarding the impact of the Veteran's disabilities on his ability to obtain substantially gainful employment.  The June 2011 VA examiner stated that the Veteran's condition "affected" his work, but then, apparently contrary to this observation, concluded that the Veteran's back condition did not impact his occupation.  The examiner also stated that the Veteran was "laid off every now and then" as a result of his back condition.  To the extent that this observation indicates that the Veteran periodically lost employment as a result of his back condition, this observation is inconsistent with the examiner's ultimate conclusion that the Veteran's back condition had no impact on his occupation.  Accordingly, an additional examination is required in order to determine whether the Veteran's disabilities render him unable to obtain substantially gainful employment.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the SSA all records associated with the Veteran's claim for SSA disability benefits, including the medical records relied upon concerning that claim.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, the Veteran and her representative should be notified in writing.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Then, schedule the Veteran for an examination with an examiner of appropriate expertise to evaluate the effects of his service-connected disabilities on his ability to obtain substantially gainful employment.

The examiner should offer an opinion regarding the Veteran's ability to procure and maintain gainful employment consistent with his education and occupational experience.  This opinion should be offered irrespective of age and any nonservice-connected disorders.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  

Specifically, the examiner is requested to offer an opinion as to whether the Veteran's service-connected disabilities are alone or in concert so severe as to preclude substantially gainful employment.  If the Veteran's nonservice-connected disabilities preclude substantially gainful employment, such should be stated.

The examiner should not base the opinion solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide a requested opinion without resort to speculation, the examiner must provide a reasoned explanation for such conclusion. 

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2012).

4.  After undertaking any additional development deemed to be necessary, readjudicate the Veteran's claim.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).





